IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LESTER HACKLEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D12-5934

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 8, 2015.

An appeal from the Circuit Court for Leon County.
Jonathan E. Sjostrom, Judge.

Shannon J. Stallings, Apalachicola, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle Denise Lylen, Assistant Attorney
General, Tallahassee, for Appellee.



SMILEY, ELIJAH, Associate Judge

      Appellant, Lester Hackley, challenges the reimposition of a mandatory life

sentence after the supreme court determined in State v. Hackley, 95 So. 3d 92, 93

(Fla. 2012), that his conviction for burglary of a conveyance with an assault was a

qualifying offense under the prison releasee reoffender statute, section 775.082(9),

Florida Statutes (2006). Appellant raises multiple issues, but we write only to
address his claim of sentencing error under Florida Rule of Criminal Procedure

3.800(b) based on alleged racial discrimination by the prosecuting authorities in

seeking enhancement under the statute. Although constitutional claims may be

raised in a 3.800(b) motion, the rule preserves errors apparent “in sentence-related

orders, not any error in the sentencing process.” Jackson v. State, 983 So. 2d 562,

572 (Fla. 2008) (emphasis in original). Alleged discrimination by the prosecution

in seeking enhancement is not an error apparent on the face of the order itself; thus,

the 3.800(b) motion failed to preserve this issue for appellate review. Because

Appellant did not raise the alleged error during the resentencing hearing, this Court

is precluded from reaching the merits of this issue.

      AFFIRMED.

WETHERELL and RAY, JJ., CONCUR.




                                          2